Citation Nr: 1428068	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  12-14 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for right ankle disablility.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 RO rating decision.

During the course of his appeal, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in December 2012.

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including the December 2012 hearing transcript, are relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After reviewing the entire record, the Board finds that further development is required in connection with the claim of service connection for right ankle injury. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); Robinette v. Brown, 8 Vet. App. 69 (1995).  

In a claim of service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's disability or disease may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4). 

The Veteran contends that in February 1967 while driving along a road in the rubber plantations and rice patties with his C.O. they encountered enemy fire.  The Veteran asserts that he stopped the jeep quickly and both he and the C.O. jumped out of the jeep and hid under it for protection from gun fire.  The Veteran states that when he landed on the ground his ankle bent under his body and he heard a "snap" and it immediately swelled up and became very tender. 

The Veteran indicates that he went to sick call the next day to have his ankle examined, however a right ankle impairment is not recorded in his service treatment records.

In the Veteran's statements, he contends that he received the Army Commendation Medal for his actions during the event.  However there is no mention of a right ankle injury.  

The Veteran reports that he continues to encounter pain in the right ankle.  VA treatment records show that he receives treatment for his right ankle.  Also, private treatment records from January 2006, note that the Veteran has severe posttraumatic degenerative arthritis of the right ankle.  The record reports that the Veteran has an old fracture off the anterior-superior aspect of the talus.

These medical records in conjunction with the Veteran's lay statements suggest that his right ankle injury may be associated with an in-service event.  

There has been no VA examination to determine the nature and likely etiology of the claimed right ankle injury.  Thus, the Board finds that an examination is needed.     

Additionally, any outstanding treatment records regarding his right ankle injury should be included in the file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO shall take appropriate action to contact the Veteran in order to have him identify all treatment received for his right ankle injury.  Based on the Veteran's response, the RO should request copies of all clinical records from any identified health care provider and associate them with the Veteran's claims file. 

If any requested records are not available, that fact should be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  The AOJ should attempt to obtain the complete record of treatment/medical history from Greenfield Heath Center, Greenfield MA. (See X-ray report dated January 2006.)

3.  The RO then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed right ankle injury.  Any and all studies deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that the current right ankle injury is due to an event or incident of the Veteran's period of active service, specifically the event the Veteran contends that took place around February 1967. 

A complete rationale should accompany each opinion provided.

4.  The Veteran is advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2013).

5.  After completion of the above development, the Veteran's claims should be readjudicated.  If the determinations remain adverse to him, he should be furnished with a Supplemental Statement of the Case.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

